Title: Comments on Jews, [n.p., n.d.]
From: Hamilton, Alexander
To: 


[n.p., n.d.]
& progress of the Jews and their  from their earliest history to the present time has been & is, intirely out of the ordinary course of human affairs. Is it not then a fair conclusion that the cause also is an extraordinary one—in other words that it is the effect of some great providential plan? The man who will draw this Conclusion will look for the solution in the Bible. He who will not draw it ought to give us another fair solution.
